SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

275
CA 15-01370
PRESENT: WHALEN, P.J., CENTRA, CARNI, DEJOSEPH, AND TROUTMAN, JJ.


DALE S. BAUTER, PLAINTIFF-APPELLANT,

                    V                                               ORDER

ROBERT E. COMSTOCK, DEFENDANT-RESPONDENT.


STANLEY LAW OFFICES, SYRACUSE (ROBERT A. QUATTROCCI OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HAGELIN KENT LLC, BUFFALO (KEITH D. MILLER OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Jefferson County
(James P. McClusky, J.), dated March 24, 2015. The order, insofar as
appealed from, denied the cross motion of plaintiff for summary
judgment on the issue of negligence.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on March 22, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered: April 29, 2016                         Frances E. Cafarell
                                                Clerk of the Court